Citation Nr: 1644314	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from February 1982 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for OSA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination for his OSA.  The record reflects that the Veteran has a diagnosis of OSA since July 2002, approximately 4 years after his discharge from service.  The Veteran has submitted several statements indicating that his symptoms began during military service; he has additionally submitted supporting statements from his spouse and fellow servicemember, M.J.M.  The evidence of record meets the low threshold for obtaining a VA examination in this case.  Accordingly, a remand is necessary for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any outstanding private, Tricare and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records from the Kenner Army Health Clinic and associate those documents with the claims file.

2.  Ask the Veteran to identify any VA, Tricare, or private treatment that he may have had for his OSA, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran's obstructive sleep apnea at least as likely as not (50 percent or greater probability) began in or is otherwise related to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should additionally address the Veteran's spouse's and M.J.M.'s statements of record regarding symptomatology they have observed respecting the Veteran, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for OSA.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

